Title: From Thomas Jefferson to Thomas Appleton, 25 May 1821
From: Jefferson, Thomas
To: Appleton, Thomas

Monticello.
May 25. 21.This is merely to convey to you a triplicate of Gwathmey’s bill on James Hogarty of Liverpool for 369 £ 10. s sterling, the 1st & 2d of which were sent to mr Williams, of which 444. D. are to be paid on my account to M. & Mde Pini and 1200. D. to be credited by you to the University of Virginia for the purposes explained to you in my letter of Apr. 16. I salute you with affectionate respect.